

EXHIBIT 10.1


SECOND AMENDMENT
TO THE
ZIONS BANCORPORATION PAYSHELTER 401(k) AND
EMPLOYEE STOCK OWNERSHIP PLAN
(As amended and restated effective January 1, 2002)


This Second Amendment to the restated and amended Zions Bancorporation
Payshelter 401(k) and Employee Stock Ownership Plan (the “Plan”) is made and
entered into this 19 day of August, 2016, by the Zions Bancorporation Benefits
Committee (“Committee”) on behalf of Zions Bancorporation, hereinafter referred
to as the “Employer.”


W I T N E S S E T H:


WHEREAS, the Employer has previously entered into the Plan, which Plan has been
restated and amended in its entirety effective for the plan year commencing on
January 1, 2002, and for all plan years thereafter; and


WHEREAS, the Employer has reserved the right to amend the Plan in whole or in
part, and


WHEREAS, the Committee has been authorized and empowered by the Board of
Directors of the Employer to adopt amendments or changes to the Plan which are
designed to clarify a provision or provisions of the Plan or which are intended
to maintain or bring the Plan into compliance with applicable Federal or state
law, or which will not create or result in a significant increase in the cost to
Zions Bancorporation or any subsidiary thereof of maintaining or operating the
Plan or have a material, substantive effect on the rights or obligations of
Zions Bancorporation or any subsidiary thereof with respect to the Plan; and


WHEREAS, the Committee, for and on behalf of the Employer and consistent with
the power and authority granted to it, now desires to amend the Plan in order to
maintain the Plan’s qualified status under the Internal Revenue Code by
retroactively amending the Plan to permit withdrawal on an in-service basis of
all Voluntary Contributions made to the Plan (together with earnings thereon)
without regard to when they may have been made to the Plan; and


WHEREAS, the proposed amendment has been reviewed and approved by the Committee;


NOW THEREFORE, in consideration of the foregoing premises, the Committee, for
and on behalf of the Employer, adopts the following amendments to the Plan
(amended language is marked in bold italics):


1.    Effective for all Plan Years commencing on and after October 1, 1992,
Sections 8.4 and 8.5 shall be amended to read as follows:








--------------------------------------------------------------------------------





8.4    In Service Withdrawals of Voluntary Contributions: Notwithstanding any
other provisions of this Article VIII a Participant may withdraw in the manner
and at the times provided in this Section 8.4 all or any part of his Accrued
Benefit attributable to Voluntary Contributions that were made to the Plan
before October 1, 1992, together with earnings accrued thereon after December
31, 1986. To effect a withdrawal under this Section 8.4 the Participant shall
notify the Plan Administrator in writing of his request at least 15 days before
any Entry Date. The Plan Administrator shall notify the Trustee to make
distribution as soon as Administratively Feasible after those dates. A
Participant may not exercise his withdrawal right under this Section 8.4 more
than once during any Plan Year. The determination of the amount available for
withdrawal shall be made in accordance with the requirements of Section 8.5.


If the Participant's Accrued Benefit is not more than $5,000, without regard to
whether the amount in the Participant's Account has ever exceeded that amount at
the time of any prior distribution, the withdrawal shall be permitted without
regard to any Participant consent requirement or the requirements of Section
9.6. For purposes of the foregoing sentence the amount of the Accrued Benefit in
the Participant's Account shall be determined without regard to that portion of
the Account that is attributable to rollover contributions (and earnings
allocable thereto) within the meaning of Code §§402(c), 403(a)(4), 403(b)(8),
408(d)(3)(A)(ii), and 457(e)(16).


For those Participants with contributions designated in the Amegy 401(k) Savings
Plan (that was merged into the Plan on July 24, 2006) as Employer Match and
Non-Elective contributions allocated and funded through the Southwest Bank of
Texas 401(k) Saving Plan prior to June 1, 2003, such contributions will be
subject to the 24-month and 60-month in-service withdrawal rights.


For those Participants with contributions designated in the Amegy 401(k) Savings
Plan (which was merged into the Plan on July 24, 2006) as Employer Match and
Non-Elective contributions allocated and funded through the Lone Star Bank
Profit Sharing and Salary Deferral Plan and Trust prior to April 1, 2004, such
contributions will be subject to the 24-month and 60-month in-service withdrawal
rights.








--------------------------------------------------------------------------------





8.5    Determination of Available Withdrawal Amount: The amount that a
Participant may withdraw under Section 8.4 shall be the total of the
Participant's Voluntary Contributions to the Plan as of December 31, 1986,
including earnings thereon, plus the Participant's Voluntary Contributions to
the Plan after that date but prior to October 1, 1992, together with earnings
thereon. No Voluntary Contributions after September 30, 1992 or earnings thereon
shall be available for in-service withdrawal or included in any calculation of
amount available for withdrawal. Upon any withdrawal pursuant to Section 8.4 the
Plan shall first charge the amount (to the extent possible) to the balance of
Voluntary Contributions determined as of December 31, 1986, which shall be
considered a return of Voluntary Contributions under the “grandfather rule” of
Notice 87-13, Q&A-13. All Voluntary Contributions to the Plan after December 31,
1986 and prior to October 1, 1992 together with earnings thereon, shall be
considered by the Plan to be a “separate contract” within the meaning of Code
§72(d). Allocations between investment in the contract and earnings with respect
to any withdrawal including amounts attributable to the “separate contract”
shall be made in accordance with Code §72(e)(8) and Notice 87-13. The Plan
Administrator shall maintain such records of a Participant's Voluntary
Contributions as may be necessary to ensure compliance with this Section 8.5.


3.    This Second Amendment shall be effective for the Plan Year commencing
October 1, 1992, and for all Plan Years commencing after that date. In all other
respects the Plan is ratified and approved.


IN WITNESS WHEREOF, Zions Bancorporation Benefits Committee has caused this
Second Amendment to the Plan to be duly executed as of the date and year first
above written.


ZIONS BANCORPORATION
BENEFITS COMMITTEE






By: /s/ Diana M. Andersen
Name: Diana M. Andersen
Title: EVP & Director of Corp Benefits


